                                                                     1    John D. Fiero (CA Bar No. 136557)
                                                                          PACHULSKI STANG ZIEHL & JONES LLP
                                                                     2    150 California Street, 15th Floor
                                                                          San Francisco, California 94111-4500
                                                                     3    Telephone: 415.263.7000
                                                                          Facsimile: 415.263.7010
                                                                     4    E-mail: jfiero@pszjlaw.com

                                                                     5    Attorneys for Equity Owners
                                                                          Ross Sullivan and Kelleen Sullivan
                                                                     6

                                                                     7                               UNITED STATES BANKRUPTCY COURT
                                                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                                                     8
                                                                                                                  OAKLAND DIVISION
                                                                     9                                                             Case No.: 17-10067-RLE
                                                                         In re
                                                                    10                                                             Chapter 11
                                                                                 SVP,
                                                                    11                                                             MODIFICATIONS TO COMBINED
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                        Debtor.                    PLAN AND DISCLOSURE
                                                                    12                                                             STATEMENT PROPOSED BY
                                        SAN FRANCISCO, CALIFORNIA




                                                                                                                                   SULLIVAN FAMILY (DECEMBER 20,
                                                                    13
                                            ATTORNEYS AT LAW




                                                                                                                                   2019)
                                                                    14
                                                                                                                                   CONFIRMATION HEARING
                                                                    15                                                             Date:  February 26, 2020
                                                                                                                                   Time:  10:00 a.m.
                                                                    16                                                             Place: 1300 Clay Street, Room 201
                                                                                                                                          Oakland, CA 94612
                                                                    17                                                             Judge: The Hon. Roger L. Efremsky
                                                                    18

                                                                    19           TO ALL CREDITORS AND PARTIES ENTITLED TO NOTICE UNDER FEDERAL
                                                                    20   RULE OF BANKRUPTCY PROCEDURE 2002:
                                                                    21           Plan Proponents Ross Sullivan and Kelleen Sullivan hereby offer the following modifications
                                                                    22   to their Combined Plan and Disclosure Statement Proposed by Sullivan Family (December 20, 2019)
                                                                    23   (the “Plan”).
                                                                    24           1.      The definition of “Effective Date” found in Article III of the Plan shall be amended
                                                                    25   and restated so that it reads as follows:
                                                                    26                   “Effective Date” means the business day following the Confirmation
                                                                                         Date chosen and announced by the Plan Proponents in their sole and
                                                                    27                   absolute discretion so long as the Order of Confirmation is not subject
                                                                    28


                                                                     Case: 17-10067 82168/001
                                                                        DOCS_SF:102849.1 Doc# 95       Filed: 02/21/20    Entered: 02/21/20 13:15:04       Page 1 of 4
                                                                     1                to a stay. Such choice and announcement shall be made by filing and
                                                                                      service of a Notice of Effective Date by the Plan Proponents.
                                                                     2

                                                                     3         2.     Section 8.1 shall be revised to read as follows:

                                                                     4                8.1 Post-Confirmation Operations and Management of the
                                                                                      Estate. From and after the Effective Date, the Reorganized Debtor
                                                                     5                shall manage the assets of its Estate and shall have all of the authority
                                                                                      to act on behalf of such Estate. Such management shall include,
                                                                     6                without limitation, (a) fulfilling the duties and obligations of the Estate
                                                                                      under the Plan; (b) prosecuting the Estate Retained Claims as well as
                                                                     7                Claim objections utilizing business judgment, (c) abandoning any
                                                                                      assets deemed to be burdensome or of inconsequential value to the
                                                                     8                Estate; (d) succeeding to the chapter 11 trustee’s attorney/client
                                                                                      privilege and work product protection in all respects; (e) taking
                                                                     9                possession of all documents (electronic or otherwise) relating to the
                                                                                      chapter 11 administration of the Estate, including those subject to the
                                                                    10                attorney-client privilege; and (f) otherwise fully administering the
                                                                                      Estate as required by the Plan, the Order of Confirmation, the
                                                                    11                Bankruptcy Code and the Bankruptcy Rules. Without limiting the
                                                                                      foregoing, the Reorganized Debtor will have all of the rights and
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                powers of an estate representative appointed pursuant to Section
                                                                                      1123(b)(3) of the Bankruptcy Code. This Plan shall be deemed to
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                amend the Debtor’s partnership agreement to provide for the
                                            ATTORNEYS AT LAW




                                                                                      appointment of an independent fiduciary to perform the functions of
                                                                    14                “Manager of the General Partnership.” That independent fiduciary
                                                                                      shall be Bill Brinkman of Jigsaw Advisors. The partnership agreement
                                                                    15                shall further be deemed amended to provide that Mr. Brinkman shall
                                                                                      continue to serve as such until the earlier of (a) his resignation or (b) or
                                                                    16                the entry of a final decree. The partners of SVP shall have no ability
                                                                                      to remove Mr. Brinkman from his post unless he resigns or a court of
                                                                    17                competent jurisdiction, upon motion by one or more of the partners of
                                                                                      SVP, shall remove him for gross negligence or willful misconduct.
                                                                    18                Upon resignation of Mr. Brinkman, he shall select his replacement. In
                                                                                      the event of Mr. Brinkman’s death or disability, the Court will appoint
                                                                    19                a replacement.

                                                                    20
                                                                         Dated: February 21, 2020                  PACHULSKI STANG ZIEHL & JONES LLP
                                                                    21

                                                                    22                                           By: /s/ John D. Fiero
                                                                                                                    John D. Fiero
                                                                    23                                              Attorneys for Equity Owners,
                                                                                                                    Ross Sullivan and Kelleen Sullivan
                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                                                                          2
                                                                     Case: 17-10067 82168/001
                                                                        DOCS_SF:102849.1 Doc# 95    Filed: 02/21/20      Entered: 02/21/20 13:15:04         Page 2 of 4
                                                                     1    STATE OF CALIFORNIA                   )
                                                                                                                )
                                                                     2    CITY OF SAN FRANCISCO                 )

                                                                     3           I, Oliver Carpio, am employed in the city and county of San Francisco, State of California.
                                                                         I am over the age of 18 and not a party to the within action; my business address is 150 California
                                                                     4   Street, 15th Floor, San Francisco, California 94111-4500.

                                                                     5            On February 21, 2020, I caused to be served the following documents in the manner stated
                                                                         below:
                                                                     6
                                                                                 MODIFICATIONS TO COMBINED PLAN AND DISCLOSURE STATEMENT
                                                                     7            PROPOSED BY SULLIVAN FAMILY (DECEMBER 20, 2019)
                                                                     8
                                                                                        TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
                                                                     9                  (NEF): Pursuant to controlling General Orders and LBR, the foregoing document
                                                                                        was served by the court via NEF and hyperlink to the document. On
                                                                    10                 February 21, 2020, I checked the CM/ECF docket for this bankruptcy case or
                                                                                        adversary proceeding and determined that the following persons are on the
                                                                    11                  Electronic Mail Notice List to receive NEF transmission at the email addresses
                                                                                        stated below
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                                                                        (BY MAIL) I am readily familiar with the firm's practice of collection and
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                  processing correspondence for mailing. Under that practice it would be deposited
                                            ATTORNEYS AT LAW




                                                                                        with the U.S. Postal Service on that same day with postage thereon fully prepaid
                                                                    14                 at San Francisco, California, in the ordinary course of business. I am aware that
                                                                                        on motion of the party served, service is presumed invalid if postal cancellation
                                                                    15                  date or postage meter date is more than one day after date of deposit for mailing
                                                                                        in affidavit.
                                                                    16

                                                                    17
                                                                                       (BY EMAIL) I caused to be served the above-described document by email to
                                                                                        the parties indicated on the attached service list at the indicated email address.

                                                                    18           I declare under penalty of perjury, under the laws of the State of California and the United
                                                                         States of America that the foregoing is true and correct.
                                                                    19
                                                                                 Executed on February 21, 2020 at San Francisco, California.
                                                                    20

                                                                    21                                                                    /s/ Oliver Carpio
                                                                                                                                           Legal Assistant
                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                                                                           3
                                                                     Case: 17-10067 82168/001
                                                                        DOCS_SF:102849.1 Doc# 95      Filed: 02/21/20     Entered: 02/21/20 13:15:04        Page 3 of 4
                                                                     1   1. SERVED VIA ECF/NEF
                                                                     2        Jay D. Crom jcrom@bachcrom.com
                                                                              Michael C. Fallon mcfallon@fallonlaw.net, manders@fallonlaw.net
                                                                     3        John D. Fiero jfiero@pszjlaw.com, ocarpio@pszjlaw.com
                                                                              Geoffrey A. Heaton gheaton@duanemorris.com, dmicros@duanemorris.com
                                                                     4        Timothy W. Hoffman twh1761@sbcglobal.net
                                                                              Charles P. Maher cmaher@rinconlawllp.com, aworthing@rinconlawllp.com
                                                                     5        Office of the U.S. Trustee / SR USTPRegion17.SF.ECF@usdoj.gov
                                                                              Aron M. Oliner roliner@duanemorris.com, dmicros@duanemorris.com
                                                                     6        Gregory S. Powell greg.powell@usdoj.gov, Tina.L.Spyksma@usdoj.gov
                                                                              Philip S. Warden philip.warden@pillsburylaw.com, kathy.stout@pillsburylaw.com
                                                                     7        Andrea A. Wirum trustee@wirum.com, CA22@ecfcbis.com
                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                        DOCS_SF:102849.1
                                                                     Case: 17-10067 82168/001
                                                                                         Doc# 95     Filed: 02/21/20      Entered: 02/21/20 13:15:04           Page 4 of 4
